Name: Council Decision (EU) 2015/945 of 15 June 2015 appointing a German alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2015-06-19

 19.6.2015 EN Official Journal of the European Union L 154/12 COUNCIL DECISION (EU) 2015/945 of 15 June 2015 appointing a German alternate member of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the German Government, Whereas: (1) On 26 January and on 5 February 2015, the Council adopted Decisions (EU) 2015/116 (1) and (EU) 2015/190 (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) An alternate member's seat on the Committee of the Regions has become vacant following the end of the term of office of Ms Helma OROSZ, HAS ADOPTED THIS DECISION: Article 1 The following is hereby appointed as alternate member to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  Mr Marcel PHILIPP, OberbÃ ¼rgermeister der Stadt Aachen. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 15 June 2015. For the Council The President K. GERHARDS (1) OJ L 20, 27.1.2015, p. 42. (2) OJ L 31, 7.2.2015, p. 25.